Citation Nr: 1104491	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  06-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

1. Entitlement to an evaluation in excess of 40 percent for 
residuals of a lumbosacral strain with herniated nucleus 
pulposus.  

2. Entitlement to a separate ratings for urinary and/or bowel 
incontinence secondary to residuals of a lumbosacral strain with 
herniated nucleus pulposus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from June 1974 to July 1974.  This 
matter comes before the Board of Veterans' Appeals (Board) from a 
May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in November 2008 by the undersigned 
Veterans Law Judge.  

In February 2009 and July 2009, the Board remanded this claim for 
further development.  


FINDINGS OF FACT

1. Unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes of at least 6 weeks during the past 12 
months have not been shown.  

2. Neither bladder nor bowel incontinence is objectively shown by 
the medical evidence of record.  




CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 40 percent for 
residuals of a lumbosacral strain with herniated nucleus 
pulposus, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes (DC)s 5237, 5243 (2010).  

2. The criteria for a separate evaluations for bladder and/or 
bowel incontinence have not been met. 38 U.S.C.A.§ 1155 (West 
2002); 38 C.F.R. §§ 4.71a, DC 5237, Note (1), 4.114, DC 7332, 
4.115a, DC 7542.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

As for an increased rating for residuals of a lumbosacral strain 
with herniated nucleus pulposus, the VCAA duty to notify was 
satisfied by a letter dated March 2005.  He was advised as to 
what was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  In a March 2006 letter 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary to 
establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

With these letters, the RO effectively satisfied the notice 
requirements with respect to the issues on appeal, which was 
subsequently readjudicated in an April 2006 statement of the 
case.  Under these circumstances, the Board finds that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA and 
private treatment and examination.  The Veteran has also been 
afforded a VA examination in conjunction with his increased 
rating claim.  Moreover, the Veteran's statements in support of 
the claim are of record, including testimony provided at a 
November 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating-Low Back

The Veteran's service-connected residuals of a lumbosacral strain 
with herniated nucleus pulposus is currently rated as 40 percent 
disabling.  He believes that his current symptomatology, which 
includes constant back pain and bladder/bowel problems, presents 
a greater degree of impairment than the currently assigned 
evaluation; thus, he asserts that his symptoms more closely 
approximate the criteria for the next-higher evaluation.  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a veteran appeals the denial of a claim 
for an increased disability rating for a disability for which 
service connection was in effect before he filed the claim for 
increase, the present level of the veteran's disability is the 
primary concern, and past medical reports should not be given 
precedence over current medical findings.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of 
the claim for increase is lengthy and factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms which would warrant different ratings, 
different or "staged" ratings may be assigned for such different 
periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements. In evaluating disabilities 
of the musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervations, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities.  38 
C.F.R. § 4.45.  

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Facts and Analysis 

By rating decision of January 1975, service connection for 
lumbosacral strain was granted, and a 20 percent rating was 
awarded, effective July 1974.  By rating decision of July 1999, 
the Veteran's evaluation for lumbosacral strain to include 
herniated nucleus pulposus was increased to 40 percent, effective 
November 1998.  The 40 percent rating has been in effect since 
that time.  He filed his claim for an increased rating in 
December 2004.  A June 2005 rating decision denied the Veteran's 
request for a higher rating and a timely appeal of the issue 
ensued.  

Notably, in an October 2007 rating decision, the RO 
recharacterized the low back disability as residuals, lumbosacral 
strain with herniated nucleus pulposus, and assigned separate 10 
percent ratings for right lower and left lower extremity 
radiculopathy, effective December 2004.  The Veteran then 
appealed the assignment of 10 percent ratings for bilateral lower 
extremity radiculopathy, and in a February 2009 decision, the 
Board increased the evaluations from 10 percent to 40 percent.  
The RO implemented the increase in a June 2009 rating decision.  
In this regard, the Board notes that the grant of the 40 percent 
rating for left lower extremity and right lower extremity 
radiculopathy represents a full and final determination of these 
issues.  

A review of the record shows the Veteran underwent a VA 
examination in April 2005.  At that time, the Veteran complained 
of daily back pain radiating down the left leg with flare-ups 
occurring two to four times per week (reaching 10 out of 10 on 
the pain scale).  Physical examination of the spine revealed mild 
scoliotic curve and increased tenderness and tightness at the 
lumbar paraspinals.  The Veteran was limited to 60 degrees of 
flexion, 10 degrees of extension, and 15 degrees of lateral 
flexion and rotation in all directions, reportedly limited by 
muscle tightness and pain.  Straight leg raise testing was 
positive, bilaterally; strength was 5/5 in the lower extremities 
throughout; deep tendon reflexes were 1/4 on the right knee, 
right ankle, and left ankle.  The diagnostic impression was 
degenerative arthritis of the lumbar spine with herniated disc at 
the L5-S1 level.  Lumbar strain was also present.  The examiner 
noted that, after repetitive exercise, the Veteran showed a 
moderate amount of increased incoordination, fatigability, and 
loss of strength as well as spasm in the low back.  After 
repetitive exercise, he lost an additional 10 degrees of range of 
motion (flexion), 5 degrees of extension, and 5 degrees of 
lateral flexion and rotation.   

An August 2005 VA outpatient treatment report shows that the 
Veteran presented with complaints of low back pain and radiating 
numbness/pain to the lower extremities.  Upon examination, his 
gait was slow but steady. Straight leg raise testing was positive 
on the left.  Touch and motor sensations were "ok."  There was 
decreased pin sensation on the great toe and third toe as well as 
decreased sensation on the medial left foot.  Deep tendon 
reflexes were 1+ in the upper extremities; 1+ in the knee jerk; 
and absent in the ankle jerk.  Heel to toe walking was adequate 
and the legs were symmetrical.  The assessment was degenerative 
disc disease with worst level at L4-5, with the possibility of 
nerve root being touched by the disc component.   

VA outpatient treatment records from April 2004 to March 2006 
show that the Veteran was experiencing chronic renal failure and 
chronic kidney disease, with protienuria, secondary to diabetic 
nephropathy.  

The Veteran underwent a VA examination in November 2006.  With 
respect to neurological complaints, he reported weakness, 
numbness, and tingling sensations in the lower extremities.  
Motor examination revealed normal findings in the right lower 
extremity and left lower extremity with the exception of the left 
quadriceps which demonstrated 2/2 strength.  Reflex examination 
revealed an absent left knee reflex and 1+ right knee reflex and 
left and right ankle reflexes were absent.  There was no muscle 
atrophy or abnormal muscle tone or bulk present.  The gait was 
described as stooped, slow, and favoring the left side.  He used 
a one-point can to ambulate.  The examiner diagnosed peripheral 
neuropathy of the lower extremities, secondary to diabetes.  

With respect to the orthopedic complaints, the Veteran reported 
low back pain and weakness.  He stated that he used a Tens Unit 
with no pain relief.  There was no noted history of urinary 
incontinence or urgency.  He did report having nocturia, erectile 
dysfunction, unsteadiness and leg/foot weakness.  The examiner 
noted these symptoms were unrelated to the claimed low back 
disability and were due to diabetic neuropathy.  There was no 
history of fecal incontinence.  The Veteran reported a history of 
fatigue, decreased motion, stiffness, weakness, spasms and pain 
in the low back.  He described the pain as daily, constant, and 
severe.  He reported severe flare-ups every two to three weeks.  
Alleviating factors included heat and rest.  He stated that he 
was unable to go to work during flare-ups.  Objective examination 
revealed spasm, tenderness, and pain with motion in the thoracic 
sacrospinalis; there was no atrophy, guarding, or weakness.  The 
spasm and tenderness was not severe enough to result in abnormal 
gait or spinal contour.  Posture was stooped and there was poor 
propulsion with his gait.  There were no abnormal spinal 
curvatures.  Reflex examination revealed an absent left knee 
jerk; 1+ right knee jerk; absent left and right ankle jerks; and 
normal plantar flexion.  Notably, the examiner stated that there 
was no thoracolumbar spine ankylosis present.  Range of motion 
findings related to the thoracolumbar spine were as follows: 
flexion was limited to 40 degrees, with 10 degrees of additional 
loss of motion with repetitive use; extension was limited to 5 
degrees with pain, but no addition loss of motion with repetitive 
use; lateral flexion was limited to 20 degrees, bilaterally with 
pain, but no additional loss of motion on repetitive use; and 
lateral rotation was limited to 30 degrees with pain, but no 
additional loss of motion on repetitive use.  

VA outpatient treatment records dated from 2006 to 2007 show 
continued treatment for low back pain and renal disease/chronic 
kidney disease from diabetes mellitus and hypertension.  

The Veteran testified at a Travel Board hearing in November 2008 
before the undersigned.  At that time, he explained that he 
experienced severe back pain on a daily basis and that he had 
lost control of his bowel movements and urination.  He also 
claimed that he had incapacitating episodes "at least three 
times a month," lasting over six weeks at a time, and that he 
frequented the emergency room for treatment.  He further reported 
that he was put in a medical bed for a one-week period at the VA 
hospital and that he was told to go home and "relax."  He also 
testified that he was told by the C & P examiner that his back 
was ankylosed.  

VA treatment records from 2009 show that the Veteran suffered a 
stroke in January of that year and that he was placed on dialysis 
due to diabetic neuropathy.  

The Veteran underwent a VA examination in June 2009.  The 
examiner acknowledged the Veteran's assertions regarding having 
been prescribed bed rest in the past for his back condition; 
however, based on the VA treatment records contained in the 
claims file, the VA examiner was unable to confirm that the 
Veteran was ever prescribed such bed rest by his physicians.  The 
Veteran denied a history of urinary incontinence, urgency or 
retention; he endorsed nocturia and numbness in the feet/legs.  
The examiner noted that such symptoms were not related to the 
claimed back disability.  There was also no noted history of 
fatigue, decreased motion, weakness, or spasms; however, Veteran 
endorsed constant, severe, sharp low back pain, with 
incapacitating episodes occurring requiring bed rest.  The 
Veteran used a walker and braces for ambulation and his gait was 
antalgic.  It was noted that he had a stroke in January 2009 and 
that he was on dialysis three times per week since that time.  
There were no spasms, atrophy, or weakness noted with examination 
of the thoracic spine.  Guarding, pain with motion, and 
tenderness were present.  Motor examination revealed deficiencies 
in right hip flexion, bilateral knee extension, right ankle 
dorsiflexion, right ankle plantar flexion, and right great toe 
extension.  There was slight increased muscle tone in the right 
leg.  Lower extremity sensation was decreased as to vibration, 
pinprick, and light touch.  Reflexes were abnormal with the left 
knee jerk, left ankle jerk, and right plantar dorsiflexion.  With 
respect to range of motion findings, the VA examiner noted that 
he was unable to measure forward flexion due to the fact that the 
Veteran was unable to stand without a walker.  However, the 
examiner stated he observed the Veteran in the sitting position 
with his lumbar spine flexed to approximately 80 degree without 
overt discomfort.  Extension was limited to 20 degrees and left 
and right bilateral flexion and rotation were limited to 30 
degrees in all directions.  There was objective evidence of pain 
on active range of motion but no additional limitations after 
three repetitions of range of motion.  The examiner was unable to 
assess Lasegue's'/SLR tests on the left side due to knee pain and 
swelling.  It was also noted that the low back disability had 
significant effects on usual occupation, and usual daily 
activities, such as sports, chores, shopping, and exercise.  The 
examiner further commented that the Veteran suffered a stroke in 
2009, that he was on dialysis, and that he had mild residual 
right leg weakness from the stroke.  Otherwise, the examiner 
stated that the Veteran was doing well and that he expressed his 
willingness to go back to work, at least in a part-time capacity.  

In a November 2009 addendum to the June 2009 VA examination 
report, the examiner acknowledged the Veteran's complaints 
regarding bowel and bladder problems, as indicated by his 2008 
hearing testimony.  The VA examiner noted that the Veteran had a 
history of bladder cancer in 2005 and that the remaining VA 
nephrology/urology consults were negative for complaints of 
urinary or bowel incontinence.  The Veteran also denied having 
urinary/bowel problems upon VA examinations.  The examiner 
concluded that, based on the Veteran's self-reported occasional 
loss of bladder/bowel control, it was less likely than not due to 
or aggravated by his service-connected lumbar condition.  He 
reasoned that the Veteran's clinical presentation did not follow 
the typical pattern of neurgenic bladder/bowel problems secondary 
to spinal cord compromise.  

The RO has considered the Veteran's service-connected residuals 
of a lumbosacral strain with herniated nucleus pulposus under 
diagnostic code 5237.  It is presently evaluated as 40 percent 
disabling.  In order to warrant a 50 percent rating, there must 
be unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted for unfavorable ankylosis of the 
entire spine.  

Further, under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 60 percent rating is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  " Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

After a review of the claims file, the Board concludes that a 50 
percent rating is not warranted.  First, the Veteran does not 
have unfavorable ankylosis of the thoracolumbar spine.  Ankylosis 
is "immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  " Colayong v. West, 12 Vet. App. 
524 (1999).  Although limitation of motion of the thoracolumbar 
spine has been demonstrated, the Veteran's flexion has never been 
restricted to less than 30 degrees, even when considering 
additional loss of motion with repetitive use.  The Board 
acknowledges that forward flexion could not be assessed by the 
June 2009 VA examiner due to the fact that the Veteran was unable 
to stand (due to right leg weakness from a stroke) without a 
walker; nevertheless, the examiner noted that the Veteran had 
flexion to nearly 80 degrees, without any overt discomfort, while 
in the seated position.  Such findings are certainly not 
commensurate with an ankylosis diagnosis.  Moreover, multiple VA 
examiners expressly found that there was no ankylosis of the 
lumbosacral spine.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected back 
disability is not warranted on the basis of functional loss due 
to pain or weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 40 percent 
rating, and no higher.  

In this regard, the Board observes that the Veteran has 
complained of low back pain, stiffness, and fatigue on multiple 
occasions.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  Indeed, although the 
April 2005 VA examiner noted  "moderate" increased 
incoordination, fatigability, and loss of strength in the low 
back after repetitive movement, he also indicated that the 
Veteran would still retain nearly 50 degrees of forward flexion, 
with only an additional 10 degrees of loss of range of motion.  
Likewise, although the June 2009 VA examiner noted pain on active 
range of motion of the spine in all directions, the Veteran still 
displayed forward flexion to 80 degrees (while seated), extension 
to 20 degrees (to 10 degrees with pain), and lateral flexion and 
rotation to 30 degrees (to 20 degrees with pain).  These findings 
are simply not commensurate with either unfavorable ankylosis of 
the entire thoracolumbar spine (50 percent), or unfavorable 
ankylosis of the entire spine (100 percent).  

The Board also finds that there is no basis to assign a higher 
(60 percent) rating for intervertebral disc syndrome.  First, 
there is no evidence of record indicating that Veteran suffers 
from intervertebral disc syndrome.  Second, even if 
intervertebral disc syndrome were formally diagnosed, the 
objective medical evidence of record does not show the Veteran to 
have incapacitating episodes with a total duration of at least 
six weeks during the past 12 months.  In this regard, the Board 
acknowledges the Veteran's assertions regarding being prescribed 
bed rest for his back problems.  He has also testified as to 
having "incapacitating episodes" at least three times a 
month," lasting over six weeks at a time.  However, the 
objective evidence of record simply does not support the 
Veteran's assertions regarding such symptomatology.  Indeed, even 
the June 2009 VA examiner stated that he was unable to confirm 
any instances of prescribed bed rest throughout the appeals 
period.  

Since neither ankylosis nor incapacitating episodes have been 
shown during the appeals period, no more than the present 40 
percent rating is warranted.  

The Board has considered the Veteran's statements that his 
residuals of a lumbosacral strain with herniated nucleus pulposus 
are worse.  He testified at his November 2008 Travel Board 
hearing that he needed the assistance of a cane or walker to 
ambulate; that he experienced incapacitating episodes of severe 
back pain for weeks at a time; and that his back is ankylosed.  
Consideration has also been given to the multiple lay statements 
that discuss the Veteran's overall level of disability.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify').

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  The observations of his 
lay witnesses enjoy a similar recognition of competence.  
However, these observations or symptoms are weighed against the 
objective symptoms and observations reported by the competent 
medical examiners.  

Such competent evidence-concerning the nature and extent of the 
Veteran's lumbosacral spine; has been provided by the medical 
personnel who have examined him during the current appeal and who 
have rendered pertinent opinions inconjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
the low back disability is evaluated.  Moreover, it is noted that 
the Veteran testified that he was hospitalized and prescribed bed 
rest for his back problems.  He also testified that a VA 
physician told him that his back was ankylosed during a C & P 
examination.  

However, as noted above, none of the medical evidence of record 
shows that the Veteran has been prescribed bed rest or that his 
back was actually ankylosed.  In fact, various VA examinations 
conducted throughout the appeals period expressly indicate that 
his back is not ankylosed.  In this regard, the Board does not 
find the Veteran to be credible with respect to his the true 
nature of his low back symptoms.  Therefore, the Board finds 
these records to be more probative than the Veteran's subjective 
evidence of complaints of increased symptomatology.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is not 
applicable and the appeal is not warranted.  

Separate Ratings  

The Board has also considered whether separate ratings for any 
associated objective neurologic abnormalities are warranted here.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  Again, the Veteran is already 
in receipt of separate ratings for right lower and left lower 
extremity radiculopathy.  Indeed, in February 2009, the Board 
granted the Veteran's appeal for an increased rating and assigned 
40 percent evaluations for lower right and lower left extremity 
radiculopathy.  See February 2009 Board Decision.  As this is 
considered a full and final grant of benefits, the issue of 
separate/increased ratings for neurological symptomatology will 
not be further discussed here.  

Nevertheless, the Veteran additionally claims that separate 
compensable ratings are warranted for bowel and bladder 
incontinence caused by his service-connected residuals of 
lumbosacral strain with herniated nucleus pulposus.  
Specifically, at his November 2008 hearing, the he asserted that 
he had occasional (i.e., at least once a month) loss of control 
of his bladder (i.e., leakage and bowel functions.  

In this regard, neurogenic bladder is to be rated under voiding 
function.  See 38 C.F.R. § 4.115(a).  The regulation directs that 
voiding dysfunctions should be rated as urine leakage, urinary 
frequency, or obstructed voiding.  The Veteran has endorsed 
symptoms relating to urinary leakage as he claims he is 
occasionally unable to make it to the bathroom in time to relieve 
himself.  In this regard, under 38 C.F.R. § 4.115(a), urine 
leakage requiring the wearing of absorbent materials which must 
be changed less than two times per day warrants a 20 percent 
disability rating, urine leakage requiring the wearing of 
absorbent materials which must be changed two to four times a day 
warrants a 40 percent disability rating and urine leakage 
requiring the wearing of absorbent materials which must be 
changed more than four times a day warrants a 60 percent 
disability rating.
With respect to bowel control, Diagnostic Code 7332 sets forth 
criteria for evaluating impairment of sphincter control.  Under 
this regulation, complete loss of sphincter control is rated as 
100 percent disabling. Disability causing extensive leakage and 
fairly frequent involuntary bowel movements is rated as 60 
percent disabling. Disability causing occasional involuntary 
bowel movements, necessitating wearing of a pad is rated as 30 
percent disabling. A 10 percent disability rating reflects 
constant slight, or occasional moderate leakage. 
38 C.F.R. § 4.114, Diagnostic Code 7332.

Turning to the evidence of record, at the November 2006 VA 
examination, the Veteran denied a history of urinary and/or fecal 
incontinence.  A contemporaneous genitourinary VA examination 
indicated that there was no history of trauma to the 
genitourinary system, no urinary leakage, and no obstructed 
voiding.  The Veteran did endorse urgency, dribbling, nocturia, 
and a history of renal dysfunction.  Bladder and urethra 
examinations were normal.  The examiner diagnosed essential 
longstanding hypertension, erectile dysfunction (secondary to 
diabetic neuropathy) and diabetes mellitus requiring insulin.  No 
urinary or bowel incontinence diagnosis was rendered.  

In an April 2007 VA history and physical report, the Veteran 
denied having any abnormalities or changes in bowel habits, but 
admitted to "urge incontinence" as he sometimes could not make 
it to the bathroom in time to urinate.  He otherwise denied 
having any other problems urinating or dysuria.  It was noted 
that the Veteran suffered from Stage III, chronic kidney disease.  

At the June 2009 VA examination, the Veteran denied a history of 
urinary and/or fecal incontinence.  While he endorsed nocturia 
and leg/foot weakness, the examiner stated that the symptoms were 
unrelated to the claimed disability (i.e., low back disability).  

In a November 2009 addendum to the June 2009 VA examination, the 
examiner opined that, based on a review of the claims file and 
relevant medical history, the Veteran's self-reported occasional 
loss of bowel/bladder control was less likely than not due to or 
aggravated by his service-connected low back disability.  He 
noted that the record was largely silent for complaints relating 
to bowel or bladder problems and that the Veteran's clinical 
presentation did not follow the typical pattern for neurogenic 
bladder or bowel problems secondary to a herniated disc and/or 
stenosis.  

Based on the evidence of record, separate ratings for bowel 
and/or bladder incontinence, secondary to the Veteran's service 
connected residuals of lumbosacral strain with herniated nucleus 
pulposus, are not warranted.  In this case, there is no objective 
evidence of bowel or bladder neurologic abnormalities, namely 
incontinence, sufficient to warrant a separate rating(s).  

Although the Veteran reported some loss of bladder and bowel 
control occurring at least once a month, the objective medical 
evidence of record fails to demonstrate current bowel and/or 
bladder neurological abnormalities.  In this regard, neither the 
November 2006 VA examination report nor the June 2009 VA 
examination report contain findings related to bladder or bowel 
incontinence; moreover, the Veteran expressly denied having a 
history of fecal/urinary incontinence.  Further, a November 2006 
VA genitourinary examination was normal (with the exception of a 
finding of erectile dysfunction).  Even the November 2009 VA 
addendum report concluded that the Veteran's "self-reported" 
occasional loss of bladder and bowel control was less likely than 
not due to his service-connected low back disability.  It was 
noted that the clinical presentation did not follow the typical 
pattern of neurogenic bladder or bowel secondary to spinal cord 
compromise from a herniated disk or spinal stenosis.  Based on 
the foregoing objective medical evidence, the claim for separate 
ratings must fail here as there is no objective evidence of 
bladder or bowel dysfunction as related to neurologic 
abnormalities.   

Even when considering the Veteran's testimony that he experiences 
bladder and bowel dysfunction in the form of incontinence 
(approximately once a month), separate ratings are not 
appropriate.  Indeed, a comparison between these subjective 
findings and the criteria for voiding dysfunction under 38 C.F.R. 
§ 4.115(a) and impairment of sphincter control under DC 7332, 
noted above, suggests that separate ratings for these neurologic 
abnormalities are not warranted as there is no evidence that he 
requires the use of absorbent materials (for bladder dysfunction) 
or that he has loss of sphincter control which results in 
constant slight, or occasional moderate leakage.  Again, it is 
noted that with the exception of the Veteran's hearing testimony, 
he has consistently denied having bladder or bowel incontinence 
upon medical examination(s).  

For the foregoing reasons, the Veteran is not entitled to 
separate neurological evaluations for bladder and/or bowel 
incontinence.  In arriving at the decision to deny this claim, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeal is denied.  


ORDER

An increased rating for residuals of a lumbosacral strain with 
herniated nucleus pulposus, is denied.  

Entitlement to a separate rating for bladder and/or bowel 
incontinence is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


